         Case: 3:20-cv-00351-jdp Document #: 7 Filed: 05/06/20 Page 1 of 3



                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF WISCONSIN


 DEREK ARTHUR TABBERT,

                                Plaintiff,
         v.
                                                                   OPINION and ORDER
 JAY VAN LANEN, JOHN KIND, DYLON RADTKE,
                                                                        20-cv-351-jdp
 MICHELLE HAESE, WILLIAM SWIEKATOWSKI,
 and MICHAEL COLE,

                                Defendants.


       Plaintiff Derek Arthur Tabbert, appearing pro se, is an inmate at Green Bay

Correctional Institution. Tabbert alleges that defendant prison officials enforced a “back of

cell” restriction against him even though it was unnecessary. Tabbert sought leave to proceed

in forma pauperis, and the court has already concluded that he need not prepay any of the

filing fee for this lawsuit. Dkt. 5.

       The next step is for me to screen Tabbert’s complaint and dismiss any portion that is

legally frivolous, malicious, fails to state a claim upon which relief may be granted, or asks for

money damages from a defendant who by law cannot be sued for money damages. 28 U.S.C.

§§ 1915 and 1915A. In doing so, I must accept his allegations as true, see Bonte v. U.S Bank,

N.A., 624 F.3d 461, 463 (7th Cir. 2010), and construe the complaint generously, holding it to

a less stringent standard than formal pleadings drafted by lawyers, Arnett v. Webster, 658 F.3d

742, 751 (7th Cir. 2011).

       I will dismiss Tabbert’s complaint because it does not comply with the Federal Rules of

Civil Procedure. The “statement of claim” section in his complaint is one sentence: he says that

defendants “[kept] him on restrictions that [he] should not be on,” which he says violated his
         Case: 3:20-cv-00351-jdp Document #: 7 Filed: 05/06/20 Page 2 of 3



Eighth Amendment rights. Dkt. 1, at 2. He mentions one of those restrictions in the relief

section of his complaint, stating that he was placed on a “back of cell” restriction. Id. at 5. But

he does not explain how he was harmed by the back-of-cell restriction or any other restriction,

nor does he explain whether defendants knew that they were harming him. See, e.g., Farmer v.

Brennan, 511 U.S. 825, 847 (1994) (prison official violates Eighth Amendment by being aware

of a substantial risk of harm to prisoner and disregarding it).

       Federal Rule of Civil Procedure 8(a)(2) requires a complaint to include “a short and

plain statement of the claim showing that the pleader is entitled to relief.” Under Rule 8(d),

“each allegation must be simple, concise, and direct.” The primary purpose of these rules is fair

notice. A complaint “must be presented with intelligibility sufficient for a court or opposing

party to understand whether a valid claim is alleged and if so what it is.” Vicom, Inc. v. Harbridge

Merchant Serv’s, Inc., 20 F.3d 771, 775 (7th Cir. 1994). Tabbert’s allegations do not have

enough detail for any of the defendants to understand how they harmed him.

       I will dismiss Tabbert’s complaint for violating Rule 8, and I will give him a short time

to file an amended complaint that more clearly explains how defendants harmed him. He

should draft his amended complaint as if he were telling a story to people who know nothing

about the events at issue. In particular, he should explain how the restrictions harmed him and

how he knows that defendants were aware of the harm and disregarded it. If Tabbert fails to

respond to this order by the deadline below, I will dismiss the case for his failure to state a

claim upon which relief may be granted and I will assess him a “strike” under 28 U.S.C.

§ 1915(g).




                                                 2
 Case: 3:20-cv-00351-jdp Document #: 7 Filed: 05/06/20 Page 3 of 3



                                 ORDER

IT IS ORDERED that:

1. Plaintiff Derek Arthur Tabbert’s complaint, Dkt. 1, is DISMISSED for failure to
   comply with Federal Rule of Civil Procedure 8.

2. Plaintiff may have until May 27, 2020, to submit an amended complaint.

Entered May 6, 2020.

                                  BY THE COURT:

                                  /s/
                                  ________________________________________
                                  JAMES D. PETERSON
                                  District Judge




                                    3
